Exhibit 10.5
Execution Version
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 26,
2008, is entered into by and among Crusader Energy Group Inc., a Nevada
corporation (the “Company”), the other parties who are a signatory of the
Agreement on the signature pages hereto and all parties that, from time to time,
hereafter became a party hereto in accordance with the terms hereof
(collectively, “Stockholders”).
     WHEREAS, this Agreement is made in connection with the issuance by the
Company of Common Stock (as defined below) of the Company pursuant to, and the
consummation of the other transactions contemplated by, the Contribution
Agreement dated December 31, 2007 (the “Contribution Agreement”), by and among
the Company and the Crusader Entities (as defined in the Contribution
Agreement);
     WHEREAS, the Company has agreed to provide the registration and other
rights set forth in this Agreement for the benefit of the Stockholders pursuant
to the Contribution Agreement; and
     WHEREAS, it is a condition to the obligations of the parties under the
Contribution Agreement that this Agreement be executed and delivered.
     Pursuant to, and in consideration of the premises, mutual covenants and
agreements hereinafter contained and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE 1
DEFINITIONS
     Section 1.1 Definitions.
     “2008 LTIP” means the Company’s 2008 Long Term Incentive Plan.
     “Advice” shall have the meaning provided in Section 2.5 hereof.
     “Affiliate” means, with respect to any Person, any Person who, directly or
indirectly, controls, is controlled by or is under common control with that
Person.
     “Agreement” means this Registration Rights Agreement, as such from time to
time may be amended.
     “AMEX” means the American Stock Exchange.
     “Board” means the board of directors of the Company.
     “Business Day” means any day other than a Saturday, Sunday or a day on
which state or federally chartered banking institutions in New York City, New
York or Oklahoma City, Oklahoma are not required to be opened.

 



--------------------------------------------------------------------------------



 



     “Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any shares or capital stock for or into which such common stock
hereafter is exchanged, converted, reclassified or recapitalized by the Company
or pursuant to an agreement to which the Company is a party.
     “Common Stock Equivalents” means, without duplication with any other Common
Stock or Common Stock Equivalents, any rights, warrants, options, convertible
securities or indebtedness, exchangeable securities or indebtedness, or other
rights, exercisable for or convertible or exchangeable into, directly or
indirectly, Common Stock of the Company and securities convertible or
exchangeable into Common Stock of the Company, whether at the time of issuance
or upon the passage of time or the occurrence of some future event.
     “Company” shall have the meaning set forth in the introductory paragraph
hereof.
     “Company Shelf Registration” shall have the meaning provided in
Section 2.1.3.
     “Contribution Agreement” shall have the meaning set forth in the Recitals.
     “Current Market Price” when used with reference to Registrable Shares or
other securities on any date, shall mean the average of the daily market prices
for the 10 consecutive trading days preceding such date (subject to equitable
adjustment in the event of any stock dividends, splits, reverse splits,
combinations, reclassifications and similar actions). The daily market price for
each such trading day shall be: (i) the last sale price on such day on the
principal national securities exchange on which such security is then listed or
admitted to trading; or (ii) if no sale takes place on such day on any such
exchange or if the security is not listed or admitted to trading on a national
stock exchange, the average of the bid and asked prices for the securities as
furnished for such day by any NYSE or FINRA member firm regularly making a
market in the securities and selected for such purpose by the Board. If the
Registrable Shares or other securities are not listed and traded in a manner
that the quotations referred to above are available for the period required
hereunder, the Current Market Price shall be deemed to be the Fair Market Value
of such Registrable Shares or other security.
     “Demand Holders” means Holders effecting a Demand Request pursuant to
Section 2.1.1(a) hereof.
     “Demand Registration” shall have the meaning provided in
Section 2.1.1(a)(i) hereof.
     “Demand Request” means (i) a request for registration pursuant to Section
2.1.1(a)(i) hereof or (ii) a request for a Shelf Takedown pursuant to Section
2.1.1(a)(ii) or Section 2.1.3 hereof, as applicable.
     “Demand Shelf Registration” shall have the meaning provided in Section
2.1.1(a)(ii) hereof.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the SEC thereunder.

2



--------------------------------------------------------------------------------



 



     “Excluded Registration” means (i) a registration under the Securities Act
of (A) securities registered on Form S-8 or any similar successor form and
(B) securities registered on Form S-4 or any similar successor form, and (ii) a
registration under the Securities Act effected pursuant to Section 1(a) of the
Existing Registration Rights Agreement.
     “Existing Registration Rights Agreement” shall have the meaning provided in
Section 4.2 hereof.
     “FINRA” shall mean the Financial Industry Regulatory Authority.
     “Fully-Diluted Common Stock” means, at any time, the then outstanding
Common Stock plus (without duplication) all shares of Common Stock issuable,
whether at such time or upon the passage of time or the occurrence of future
events, upon the exercise, conversion, or exchange of all then outstanding
Common Stock Equivalents.
     “Governmental Authority” means any federal, state, local or foreign
government, or other governmental, regulatory or administrative authority,
agency or commission or any court, tribunal, or judicial or arbitral body.
     “Holder” shall mean, at any time, each Stockholder holding Registrable
Shares, each holder of a Option and each other Person that is a direct or
indirect transferee of Registrable Shares or an Option to whom rights under this
Agreement are expressly assigned and who shall become a party to, or otherwise
agree to be bound by, this Agreement, in accordance with Section 4.5. “Holders”
shall mean all Holders collectively.
     “Inspectors” shall have the meaning provided in Section 2.4(j) hereof.
     “Knight I” shall mean Knight Energy Group I Holding Co., LLC, a Delaware
limited liability company.
     “Liens” shall mean liens, pledges, claims, security interests,
restrictions, mortgages, tenancies and other possessing interests, conditional
sale or other title retention agreements, assessments, easements, rights of way,
covenants, restrictions, rights of first refusal, defects in title,
encroachments and other burdens, options or encumbrances of any kind.
     “Material Adverse Effect” shall have the meaning provided in Section 2.1.5
hereof.
     “Options” means Options to purchase shares of Common Stock issued pursuant
to Section 6(i) of the 2008 LTIP.
     “Option_Shares” shall mean shares of Common Stock issuable pursuant to the
Options.
     “Original Registrable Shares” means the shares of Common Stock originally
issued to the Stockholders pursuant to the Contribution Agreement and the shares
of Common Stock issuable pursuant to the Options, giving effect to any stock
dividend, stock split, exchange, conversion, reclassification or
recapitalization by the Company with respect to the Common Stock.

3



--------------------------------------------------------------------------------



 



     “Person” or “person” shall mean any individual, firm, partnership,
corporation, limited liability company or other entity, and shall include any
successor (by merger or otherwise) of such entity.
     “Piggyback Registration” shall have the meaning provided in Section 2.2.1
hereof.
     “Pro Rata Basis” means a pro rata allocation based on the number of
Registrable Shares held by each applicable Holder.
     “Records” shall have the meaning provided in Section 2.4(j) hereof.
     “Registrable Amount” means, with respect to any Demand Registration, any
Demand Shelf Registration or any Shelf Takedown, Registrable Shares which
(subject to Section 2.10) represent, in the aggregate, at least (A) Registrable
Shares which have a Current Market Price, at the time of the Company’s receipt
of the Demand Request, of Fifty Million Dollars ($50,000,000.00) or more and
(B) 10% of the Original Registrable Shares.
     “Registrable Shares” means, at any time, all of the shares of Common Stock
owned by Holders, whether owned on the date hereof or acquired hereafter
(including upon exercise of the Options) and Option Shares issuable pursuant to
Options held by Holders and any other securities issued or issuable with respect
to such shares of Common Stock by way of a stock dividend, a stock split or in
connection with a combination of shares, recapitalization, merger,
consolidation, reorganization or spin off; provided, however, that Registrable
Shares shall not include any shares of Common Stock (i) (A) the sale of which by
a Holder has been registered pursuant to the Securities Act and which shares
have been sold pursuant to such registration, (B) that have been sold on any
U.S. national securities exchange on which the Common Stock (or American
Depositary Receipts for Common Stock) are then listed, pursuant to Rule 144
promulgated under the Securities Act or otherwise or (C) that have been sold,
transferred, or disposed of by a Holder to a Person that is not (x) an Affiliate
of such Holder, (y) another Holder or (z) an Affiliate of another Holder, and
such Person may immediately thereafter freely transfer such Registrable Shares
without restriction under the applicable securities laws of the United States or
(ii) transferred by any Holder to any transferee who is not entitled to the
benefits of this Agreement as contemplated by Section 4.5 hereof.
     “Requesting Holders” means Holders submitting a Demand Request and all
other Holders requesting inclusion in such registration or Shelf Takedown, as
applicable, pursuant to Section 2.1.6(a) hereof.
     “Registration Expenses” shall have the meaning provided in Section 2.6
hereof.
     “Required Filing Date” means 45 days after the Company received a Demand
Request.
     “SEC” means the United States Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.
     “Seller Affiliates” shall have the meaning provided in Section 2.7(a)
hereof.

4



--------------------------------------------------------------------------------



 



     “Selling Piggyback Holders” shall have the meaning provided in Section
2.2.2(b) hereof.
     “Shelf Demand Holders” shall have the meaning provided in
Section 2.1.1(a)(ii) hereof.
     “Shelf Takedown” shall mean an underwritten offering of Registrable Shares
pursuant to a Demand Shelf Registration or a Company Shelf Registration.
     “Stockholders” shall have the meaning set forth in the introductory
paragraph hereof.
     “Subsidiary” of any Person means (i) a corporation a majority of whose
outstanding shares of capital stock or other equity interests with voting power,
under ordinary circumstances, to elect directors is at the time, directly or
indirectly, owned by such Person, by one or more subsidiaries of such Person or
by such Person and one or more subsidiaries of such Person, and (ii) any other
Person (other than a corporation) in which such Person, a subsidiary of such
Person or such Person and one or more subsidiaries of such Person, directly or
indirectly, at the date of determination thereof, has (x) at least a majority
ownership interest or (y) the power to elect or direct the election of the
directors or other governing body of such Person.
     “Suspension Notice” shall have the meaning provided in Section 2.5 hereof.
     “Trading Day” shall mean any day on which the securities in question are
traded on the AMEX, or if such securities are not listed or admitted for trading
on the AMEX, on the principal national securities exchange on which such
securities are listed or admitted, or if not listed or admitted for trading on
any national securities exchange, in the applicable securities market in which
the securities are traded.
     Section 1.2 Rules of Construction. Unless the context otherwise requires:
     (1) a term has the meaning assigned to it;
     (2) “or” is not exclusive;
     (3) words in the singular include the plural, and words in the plural
include the singular;
     (4) provisions apply to successive events and transactions; and
     (5) “herein,” “thereof” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision.
ARTICLE 2
REGISTRATION RIGHTS
     Section 2.1 Demand Registration.
          2.1.1 Request for Registration.

5



--------------------------------------------------------------------------------



 



               (a) The Holders shall be entitled to make certain demands on the
Company with respect to its or their Registrable Shares as follows:
                    (i) At any time after December 26, 2008, Holders of
Registrable Shares may request the Company, in writing, to effect the
registration under the Securities Act of all or part of its or their Registrable
Shares (a “Demand Registration”; a Demand Registration includes a Demand Shelf
Registration) on Form S-3 or any successor form (or, if Form S-3 or such
successor form is not then available to the Company, Form S-1 or any successor
form thereto, as may then be available to the Company for the registration as
requested); provided, that the Registrable Shares proposed to be sold by the
Requesting Holders pursuant to such Demand Registration represent, in the
aggregate, at least a Registrable Amount.
                    (ii) Upon effectiveness of a Demand Registration on a shelf
registration statement pursuant to Rule 415 (or any successor rule) promulgated
under the Securities Act (a “Demand Shelf Registration”), Holders whose
Registrable Shares are included in a Demand Shelf Registration (“Shelf Demand
Holders”) may from time to time cause the Company, by written notice to the
Company, to effect a “takedown” of Registrable Shares included in such Demand
Shelf Registration; provided, that the Registrable Shares requested to be
included in a takedown that is pursuant to an underwritten offering by the
Requesting Holders represent, in the aggregate, at least a Registrable Amount.
                    (iii) Subject to Section 2.1.6(b) hereof, the Holders shall
not be entitled to more than three Demand Requests, in the aggregate, and the
Company shall not be obligated to effect more than an aggregate of three Demand
Registrations and Shelf Takedowns, collectively; provided that an underwritten
offering effected pursuant to a Demand Shelf Registration contemporaneously with
the effectiveness of such Demand Shelf Registration shall count as one Demand
Request (and not two Demand Requests—one for the Demand Shelf Registration and
one for the Shelf Takedown). Furthermore, as between the Holders, for so long as
Knight I (excluding any permitted assigns of Knight I) holds Registrable Shares
which constitute at least a Registrable Amount, Knight I and its assignees (as
provided in Section 4.5) shall be entitled to two Demand Requests and the other
Holders, collectively, shall be entitled to one Demand Request; upon Knight I
(excluding any permitted assigns of Knight I) ceasing to hold Registrable Shares
which constitute at least a Registrable Amount, all remaining Demand Requests
shall be for the benefit of all Holders collectively.
                    (iv) The Company shall not be required to effect a Demand
Registration with respect to any Registrable Shares that are included in an
effective Company Shelf Registration or another effective Demand Registration at
the time the Demand Request for such Demand Registration is received by the
Company; provided that this clause (iv) shall not apply to a Shelf Takedown.
               (b) Each Demand Request shall specify the number of Registrable
Shares proposed to be sold and the intended method of disposition thereof.
Subject to Section 2.8 hereof, the Company shall prepare and file the Demand
Registration by the Required Filing Date, use its commercially reasonable
efforts to cause the same to be declared effective by the SEC as promptly as
practicable after such filing, and (i) subject to clause (ii) below, to maintain
the effectiveness of any such registration statement continuously for 270 days
or such shorter

6



--------------------------------------------------------------------------------



 



period of time that shall terminate the day after the date on which all of the
Registrable Shares that are covered by the Demand Registration have been sold
pursuant to the registration statement or the first day on which there shall
cease to be any Registrable Shares held by the Holders whose Registrable Shares
are included in the Demand Registration and a prospectus shall no longer be
required to be delivered with respect to the offer and sale of any such
Registrable Shares pursuant to such Demand Registration (including sales by
underwriters in an underwriting offering to sell unsold allotments) and
(ii) with respect to a Demand Shelf Registration, to maintain the effectiveness
of any such shelf registration statement continuously for two years or such
shorter period of time that shall terminate the day after the date on which all
of the shares of Common Stock that are Registrable Shares and are covered by the
Demand Shelf Registration have been sold pursuant to the shelf registration
statement or the first day on which there shall cease to be any Registrable
Shares held by the Holders whose Registrable Shares are included in the Demand
Shelf Registration and, if applicable, a prospectus shall no longer be required
to be delivered with respect to the offer and sale of any such Registrable
Shares pursuant to such Demand Shelf Registration (including sales by
underwriters in an underwriting offering to sell unsold allotments).
               (c) (i) The Company shall not be obligated to file a registration
statement relating to a registration request under this Section 2.1 or effect a
Shelf Takedown more frequently than once in any six month period or within a
period of six months after the effective date of any other registration
statement of the Company or underwritten offering of the Company’s securities
other than (A) an Excluded Registration (other than an Excluded Registration
described in clause (ii) of the definition thereof in which all Holders were
entitled to include all Registrable Shares and sell concurrently with such
securities sold pursuant to such registration all Registrable Shares covered by
such registration statement), (B) any registration statement filed at the
request or on behalf of, or for the benefit of, another securityholder of the
Company (other than pursuant to this Section 2.1) that is not an underwritten
offering or (C) an underwritten offering in which Holders were not entitled to
include all Registrable Shares requested to be included therein and sell
concurrently with such securities sold pursuant to such offering all Registrable
Shares requested to be included therein and (ii) the Company shall not be
obligated to file a registration statement relating to a registration request
under this Section 2.1 if the Company shall at the time have effective a Company
Shelf Registration pursuant to which Holders that requested registration could
effect the disposition of their Registrable Shares (excluding those Registrable
Shares excluded from such Company Shelf Registration at the request of such
Holders) in the manner requested.
               (d) The Registrable Amount requirement shall not apply to any
Demand Request if all Holders request inclusion therein of all Registrable
Shares then held by them that are not otherwise included in another effective
registration statement.
          2.1.2 Effective Registration and Expenses. A request for registration
or an underwritten takedown will not count as a Demand Request until the
registration statement has become effective or the Registrable Shares are sold
to the underwriters, as applicable (unless (a) (i) the Requesting Holders shall
have made a written request for a registration which is subsequently withdrawn
by the Requesting Holders with respect to a number of Registrable Shares such
that the number of Registrable Shares requested to be included in such
registration statement or offering is less than a Registrable Amount, (ii) the
Company has performed its

7



--------------------------------------------------------------------------------



 



obligations hereunder in all material respects and (iii) there has not been any
event, change or effect which, individually or in the aggregate, has had or
would be reasonably likely to have a material adverse effect on the business,
operations, prospects, assets, condition (financial or otherwise) or results of
operations of the Company, or (b) such registration statement is not declared
effective or such offering is not completed solely as a result of the failure of
the Requesting Holders to take all actions reasonably required in order to have
the registration and the related registration statement declared effective by
the SEC or the underwriters to purchase the Registrable Shares, in which case
such request will count as a Demand Request unless the Requesting Holders pay
all Registration Expenses, as hereinafter defined, in connection with such
withdrawn registration); provided, that if a registration or an underwritten
takedown of Registrable Shares is interfered with by any stop order, injunction,
or other order or requirement of the SEC or other governmental agency or court,
then such registration or underwritten takedown will be deemed not to have been
effected and will not count as a Demand Request unless such order, injunction or
requirement shall have been imposed solely as a result of the actions of the
Requesting Holders or the failure of the Requesting Holders to take all actions
reasonably required in order to prevent such imposition, in which case such
registration or underwritten takedown shall be counted as a Demand Request
without regard to whether it is so interfered with. Subject to the following
sentence, in the event that a Demand Request is made that is subsequently
withdrawn by a Holder and, as a result of such withdrawal (together with all
other withdrawals by other Holders with respect to such Demand Request), there
shall be less than a Registrable Amount for such registration or underwritten
takedown, as applicable, all Registration Expenses incurred in connection
therewith shall be borne by the withdrawing Holders on a Pro Rata Basis and, if
applicable, such withdrawn Demand Request shall not be counted as a Demand
Request in determining the number of Demand Requests to which the Holders are
entitled pursuant to Section 2.1.1 hereof. In the event that a Demand Request is
made that is subsequently withdrawn by a Holder and, as a result of such
withdrawal (together with all other withdrawals by other Holders with respect to
such Demand Request), there shall be less than a Registrable Amount for such
registration or underwritten takedown, as applicable, all Registration Expenses
shall be borne by the Company if (a) the Company has not performed its
obligations hereunder in all material respects, or (b) there has been any event,
change or effect that, individually or in the aggregate, has had or would be
reasonably likely to have a material adverse effect on the business, operations,
prospects, assets, condition (financial or otherwise) or results of operations
of the Company; and in such case a withdrawn Demand Request shall not be counted
as a Demand Request in determining the number of Demand Requests to which the
Holders are entitled pursuant to Section 2.1.1 hereof.
          2.1.3 Company Shelf Registration. At any time after December 26, 2008,
the Company shall have the right, but not the obligation, to file a shelf
registration statement pursuant to Rule 415 (or any successor rule) promulgated
under the Securities Act on any form for which the Company then qualifies or
which counsel for the Company shall deem appropriate (and which form shall be
available for the sale of the Registrable Shares by the Holders) registering the
offer and sale by the Holders of all of the Registrable Shares (a “Company Shelf
Registration”), which Company Shelf Registration may also include securities of
the Company to be issued by the Company or any other Person. If at any time the
Company files and causes to become effective a Company Shelf Registration that
includes all of the Registrable Shares, then, for so long as such Company Shelf
Registration shall remain effective under the Securities Act, the Holders shall
not be entitled to exercise the Demand Registration rights provided in Section

8



--------------------------------------------------------------------------------



 



2.1.1 (provided that if a Demand Request for a Demand Registration is delivered
after the Company notifies the Holders of the Company’s intent to file a Company
Shelf Registration but before it is filed or declared effective, the Company
shall be entitled to defer preparing and filing a Demand Registration for up to
90 days after the date it receives a Demand Request so long as the Company is
using reasonable diligence to prepare, file and cause the Company Shelf
Registration to become effective and, in the event the Company Shelf
Registration is declared effective during such 90 day period, the Company shall
not have any obligation to take any further action with respect to such Demand
Request and the delivery of the Demand Request by the Holders shall not
constitute a Demand Request for purposes of Section 2.1.1). The Holders shall be
entitled to offer and sell, from time to time, shares of Registrable Shares
pursuant to the Company Shelf Registration for so long as the Company Shelf
Registration remains effective under the Securities Act, provided, however, that
any underwritten “take-down” by the Holders under the Company Shelf Registration
shall constitute a Shelf Takedown and a Demand Request under Section 2.1.
          2.1.4 Selection of Underwriters. If requested by the Demand Holders,
the offering of Registrable Shares pursuant to a Demand Registration or a
takedown under a Demand Shelf Registration or a Company Shelf Registration shall
be in the form of a “firm commitment” underwritten offering. The Requesting
Holders holding a majority of the Registrable Shares to be registered in such a
Demand Registration or offered in a Shelf Takedown shall select a nationally
recognized investment banking firm or firms to manage the underwritten offering;
provided, that such selection shall be subject to the consent of the Company,
which consent shall not be unreasonably withheld.
          2.1.5 Priority on Demand Registrations. Subject to the rights of
holders of Common Stock under Section 1(p) of the Existing Registration Rights
Agreement (if applicable), no securities to be sold for the account of any
Person (including the Company) other than a Requesting Holder shall be included
in a Demand Registration relating to an underwritten offering or a Shelf
Takedown if the managing underwriter or underwriters shall advise the Requesting
Holders in writing that the inclusion of such securities will materially and
adversely affect the price or success of the offering (a “Material Adverse
Effect”). Furthermore, in the event the managing underwriter or underwriters
shall advise the Requesting Holders that even after exclusion of all securities
of other Persons pursuant to the immediately preceding sentence, the amount of
Registrable Shares proposed to be included in such Demand Registration or Shelf
Takedown by Requesting Holders is sufficiently large to cause a Material Adverse
Effect, the Registrable Shares of the Requesting Holders to be included in such
Demand Registration or Shelf Takedown shall equal the number of shares which the
Requesting Holders are so advised can be sold in such offering without a
Material Adverse Effect and such shares shall be allocated on a Pro Rata Basis
among the Requesting Holders.
          2.1.6 Rights of Nonrequesting Holders; Effect of Cutback.
               (a) Upon receipt of any Demand Request, the Company shall
promptly (but in any event within 10 days) give written notice of such proposed
Demand Registration or Shelf Takedown to all other Holders, who shall have the
right, exercisable by written notice to the Company within 15 days after their
receipt of the Company’s notice, to elect pursuant to this Section 2.1.6 to
include in such Demand Registration or Shelf Takedown, as applicable, such

9



--------------------------------------------------------------------------------



 



portion of their Registrable Shares as they may request (provided, in the case
of a Shelf Takedown, the Registrable Shares requested to be included are covered
by an effective shelf registration statement pursuant to which such offer and
sale may be made).
               (b) If any Registrable Shares requested to be registered or
included in a Shelf Takedown pursuant to such Demand Request by the Requesting
Holders are excluded from a registration pursuant to Section 2.1.5 hereof, the
Holders, collectively, shall have the right to one additional Demand Request.
     Section 2.2 Piggyback Registrations.
          2.2.1 Right to Piggyback. (a) At any time (i) the Company proposes to
register any of its equity securities (other than pursuant to an Excluded
Registration) under the Securities Act for sale to the public (whether for the
account of the Company or the account of any securityholder of the Company and
including any registration statement pursuant to Rule 415 under the Securities
Act (such as a “universal shelf” registration statement)), and the form of
registration to be used permits the registration of Registrable Shares or
(ii) the Company or any other person proposes to make an underwritten offering
of such equity securities pursuant to a previously filed registration statement
pursuant to Rule 415 under the Securities Act in which Registrable Shares held
by a Holder are included and have not previously been disposed of, the Company
shall give prompt written notice to each Holder of Registrable Shares (which
notice shall be given not less than 30 days prior to the effective date of the
Company’s registration statement or the commencement of an offering in the case
of an offering made under a registration statement pursuant to Rule 415 under
the Securities Act that previously has become effective), which notice shall
offer each such Holder the opportunity to (x) in the case of a registration
statement under clause (i) above, include any or all Registrable Shares in such
registration or, at the Company’s option, in a separate registration statement
filed concurrently therewith or (y) in the case of an underwritten offering to
be made under a registration statement that previously has been declared
effective, include in such offering any or all of such Holder’s Registrable
Shares that are covered by such registration statement or another effective
registration statement pursuant to which such offer and sale may be made (a
“Piggyback Registration”), subject to the limitations contained in Section 2.2.2
hereof, and, if the proposed registration or offering relates to an underwritten
offering, such notice shall specify the name of the managing underwriter.
               (b) Each Holder who desires to have its or his Registrable Shares
included in a Piggyback Registration shall so advise the Company in writing
(stating the number of Registrable Shares desired to be included and the
intended method of disposition) within 20 days after receipt of such notice from
the Company. Any Holder shall have the right to withdraw such Holder’s request
for inclusion of such Holder’s Registrable Shares in any Piggyback Registration
by giving written notice to the Company of such withdrawal prior to the
effectiveness of such Piggyback Registration without any liability for any
Registration Expenses other than, in the case of a Piggyback Registration under
Section 2.2.1(a)(i), payment of registration and filing fees actually paid by
the Company to the SEC prior to receipt of such written notice requesting
withdrawal to the extent related to the Registrable Shares to be withdrawn;
provided, however, that such withdrawing Holder shall not be obligated to pay
Registration Expenses if after the registration statement has first been filed
with the SEC there

10



--------------------------------------------------------------------------------



 



has been any event, change or effect which, individually or in the aggregate,
had had or would be reasonably likely to have a material adverse effect on the
business, operations, prospects, assets, condition (financial or otherwise) or
results of operations of the Company. Subject to Section 2.2.2 hereof, the
Company shall include in such Piggyback Registration all such Registrable Shares
so requested to be included therein; provided, however, that the Company may at
any time withdraw or cease proceeding with any such registration if it shall at
the same time withdraw or cease proceeding with the registration of all other
equity securities proposed to be registered.
               (c) The rights under this Section 2.2.1 shall not apply to
Registrable Shares in the event of a Demand Registration, a Company Shelf
Registration or any Shelf Takedown.
          2.2.2 Priority on Piggyback Registrations. (a) If the Piggyback
Registration is to be an underwritten offering and the Registrable Shares
requested to be included in the registration statement or offering pursuant to
Section 2.2.1 hereof by any Holder differ from the type of securities proposed
to be registered or offered by the Company (if the Company is effecting such
registration or offering) or any other Person (other than a Holder) on whose
behalf the Piggyback Registration is to be effected and the managing underwriter
advises the Company that due to such differences the inclusion of such
Registrable Shares would cause a Material Adverse Effect, then (i) the number of
such Registrable Shares to be included by all Holders in the registration
statement or offering, as applicable, and the number of securities requested to
be included therein by all other Persons (other than the Company (if the Company
is effecting such registration) or any other Person on whose behalf the
Piggyback Registration is to be effected, as applicable) that are different from
the types of securities proposed to be registered or offered by the Company or
the Person on whose behalf the Piggyback Registration is to be effected, as
applicable, shall be reduced to an amount which, in the opinion of the managing
underwriter, would eliminate such Material Adverse Effect or (ii) if no such
reduction would, in the opinion of the managing underwriter, eliminate such
Material Adverse Effect, then the Company shall have the right to exclude all
such Registrable Shares from such registration statement or offering provided no
other securities of such type are included and offered for the account of any
other Person in such registration statement or offering, as applicable (other
than the Company (if the Company is effecting such registration or offering) or
any other Person on whose behalf the Piggyback Registration is to be effected,
as applicable). Any partial reduction in number of Registrable Shares to be
included in the registration statement pursuant to clause (i) of the immediately
preceding sentence shall be effected pro rata based on the ratio which (A) the
number of Registrable Shares of such Holder to be included in the Piggyback
Registration that are different from the securities proposed to be registered or
offered bears to (B) the aggregate number of Registrable Shares and all other
securities of the Company which are being excluded from such registration
statement in the same or similar basis as the Registrable Shares.
               (b) If the Piggyback Registration is to be an underwritten
offering and the Registrable Shares requested to be included in the registration
statement or offering pursuant to Section 2.2.1 hereof are of the same type as
the securities being registered or offered, as applicable, by the Company (if
the Company is effecting such registration) or any other Person (other than a
Holder) on whose behalf the Piggyback Registration is to be effected and the
managing underwriter advises the Company in writing that the inclusion of such
Registrable

11



--------------------------------------------------------------------------------



 



Shares and any other shares to be included are sufficiently large to cause a
Material Adverse Effect, then (i) if such Piggyback Registration is incident to
a primary offering on behalf of the Company, subject to the rights of holders of
Common Stock under the Existing Registration Rights Agreement, the amount of
securities to be included in the Piggyback Registration for any Persons (other
than the Company and the Holders requesting inclusion of Registrable Shares
(Holders requesting inclusion in a Piggyback Registration, collectively, the
“Selling Piggyback Holders”)) shall first be reduced, and thereafter the
Registrable Shares requested to be included for the account of the Selling
Piggyback Holders shall be reduced or limited on a Pro Rata Basis so that the
total number of securities to be included shall be the total number of
securities recommended by such managing underwriter, unless any of the Selling
Piggyback Holders desires to include a number of Registrable Shares that is less
than the total pro rata amount that he is entitled to include, in which event
the number of Registrable Shares not so elected to be included shall be
allocated among the other Selling Piggyback Holders on a Pro Rata Basis, and
(ii) if such Piggyback Registration is incident to a secondary registration on
behalf of holders of securities of the Company (excluding a Demand Registration
and a Shelf Takedown), the Company shall include in such Piggyback Registration
(A) first, the number of securities of such Person(s), other than the Holders,
on whose behalf the Piggyback Registration is being made (B) second, the number
of Registrable Shares of the Selling Piggyback Holders that the managing
underwriters advise the Company can be sold without causing a Material Adverse
Effect, allocated among the Selling Piggyback Holders on a Pro Rata Basis, if
necessary, and (C) third, the number of securities requested to be included in
such Piggyback Registration by the Company and all other Persons (allocated
among the Company and such other Persons as they may so determine).
               (c) If as a result of the provisions of this Section 2.2.2 any
Selling Piggyback Holder shall not be entitled to include all Registrable Shares
in a registration that such Holder has requested to be so included, such Holder
may withdraw such Holder’s request to include Registrable Shares in such
Piggyback Registration by giving written notice to the Company of such
withdrawal any time prior to the effective date of such Piggyback Registration
under Section 2.2.1(a)(i) or the pricing date of such Piggyback Registration
under Section 2.2.1(a)(ii), as applicable; provided, that if the Piggyback
Registration is pursuant to Section 2.2.1(a)(i), such Holder reimburses the
Company for all registration or filing fees remitted by the Company to the SEC
with respect to the Registrable Shares requested to be withdrawn from the
Piggyback Registration (provided that the Holder shall not be required to
reimburse the Company if (i) such Holder shall have first been notified after
the registration statement has first been filed with the SEC that the number of
Registrable Shares to be included in such Piggyback Registration for the account
of such Holder at the time it is declared effective will be less than 80% of the
total number of Registrable Shares requested to be included therein by such
Holder or (ii) after the registration statement has first been filed with the
SEC there has been any event, change or effect which, individually or in the
aggregate, had had or would be reasonably likely to have a material adverse
effect on the business, operations, prospects, assets, condition (financial or
otherwise) or results of operations of the Company).
          2.2.3 Participation in Underwritten Piggyback Registration. If any
Piggyback Registration is to be an underwritten offering, no Holder may
participate in such registration statement hereunder unless such Holder
(x) agrees to sell such Holder’s Registrable Shares on the basis provided in any
underwriting arrangements approved by the Company and (y)

12



--------------------------------------------------------------------------------



 



completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements, and other documents reasonably required under the terms
of such underwriting arrangements; provided, however, that no such Holder shall
be required to make any representations or warranties in connection with any
such registration other than representations and warranties on the same basis as
other similar situated selling stockholders as to (i) such Holder’s ownership of
his or its Registrable Shares to be sold or transferred free and clear of all
Liens, (ii) such Holder’s power and authority to effect such transfer, and
(iii) such matters pertaining to compliance with securities laws and other
applicable laws and governmental rules and regulations, if any, as may be
reasonably requested; provided further, however, that the obligation of such
Holder to indemnify pursuant to any such underwriting arrangements shall be
several, not joint and several, among such Holders selling securities, and the
liability of each such Holder will be in proportion to, and provided further
that such liability will be limited to, the net amount received by such Holder
from the sale of his or its Registrable Shares pursuant to such registration.
     Section 2.3 Holdback Agreement. Unless the managing underwriter otherwise
agrees, each of the Company and the Holders agrees, in connection with any
underwritten offering or takedown, to use its reasonable efforts to cause its
Affiliates to agree, not to effect any public sale or private offer or
distribution of any Common Stock or Common Stock Equivalents during the five
business days prior to the effectiveness under the Securities Act or pricing of
any underwritten offering pursuant to a registration statement in which
Registrable Shares are included and during such time period after the
effectiveness under the Securities Act of any underwritten registration or
pricing of underwritten securities (not to exceed 90 days) (except, if
applicable, as part of such underwritten registration) as the Company and the
managing underwriter may agree, or, in any case, during the shorter period
requested or consented to by the managing underwriter(s) with respect to the
Company or any other holder of capital stock of the Company.
     Section 2.4 Registration Procedures. Whenever any Holder has requested that
any Registrable Shares be registered pursuant to this Agreement, the Company
will use its commercially reasonable efforts to effect the registration and the
sale of such Registrable Shares in accordance with the intended method of
disposition thereof, and pursuant thereto the Company will as expeditiously as
reasonably possible:
               (a) prepare and file with the SEC a registration statement on any
appropriate form under the Securities Act with respect to such Registrable
Shares and use its commercially reasonable efforts to cause such registration
statement to become effective as soon as practicable thereafter, provided that,
before filing any registration statement or prospectus or any amendments or
supplements thereto, the Company will furnish to each seller of Registrable
Shares and their counsel, copies of all such documents proposed to be filed at
least three (3) days prior thereto, provided, further, that the Company will not
name or otherwise provide any information with respect to such seller in any
registration statement or prospectus without the express written consent of such
seller, which consent shall not be unreasonably withheld, unless required to do
so by the Securities Act and the rules and regulations thereunder;
               (b) prepare and file with the SEC such amendments, post-effective
amendments, and supplements to such registration statement and the prospectus
used in

13



--------------------------------------------------------------------------------



 



connection therewith as may be necessary to keep such registration statement
effective for a period as required by Section 2.1.1(b) and as otherwise
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement during
such period in accordance with the intended methods of disposition by the
sellers thereof set forth in such registration statement;
               (c) furnish to each seller of Registrable Shares and the
underwriters of the securities being registered such number of copies of such
registration statement, each amendment and supplement thereto, the prospectus
included in such registration statement (including each preliminary prospectus),
any documents incorporated by reference therein and such other documents as such
seller or underwriters may reasonably request in order to facilitate the
disposition of the Registrable Shares owned by such seller or the sale of such
securities by such underwriters (it being understood that, subject to
Section 2.5 and the requirements of the Securities Act and applicable state
securities laws, the Company consents to the use of the prospectus and any
amendment or supplement thereto by each seller and the underwriters in
connection with the offering and sale of the Registrable Shares covered by the
registration statement of which such prospectus, amendment or supplement is a
part);
               (d) use its commercially reasonable efforts to register or
qualify such Registrable Shares under such other securities or blue sky laws of
such jurisdictions as the managing underwriter reasonably requests; use its
commercially reasonable efforts to keep each such registration or qualification
(or exemption therefrom) effective during the period in which such registration
statement is required to be kept effective; and do any and all other acts and
things which may be reasonably necessary or advisable to enable each seller to
consummate the disposition of the Registrable Shares owned by such seller in
such jurisdictions (provided, however, that the Company will not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph or (ii) consent to
general service of process in any such jurisdiction);
               (e) promptly notify each seller and each underwriter and (if
requested by any such Person) confirm such notice in writing (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed and, with respect to a registration statement or any post-effective
amendment, when the same has become effective, (ii) of the issuance or
threatened issuance by any state securities or other regulatory authority of any
order suspending the qualification or exemption from qualification of any of the
Registrable Shares under state securities or “blue sky” laws or the initiation
of any proceedings for that purpose, and (iii) of the happening of any event
which makes any statement made in a registration statement, related prospectus
or any document incorporated therein by reference untrue in any material respect
or which requires the making of any changes in such registration statement,
prospectus or documents so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and, as promptly as
practicable thereafter, prepare and file with the SEC and furnish a supplement
or amendment to such prospectus so that, as thereafter deliverable to the
Holders of such Registrable Shares, such prospectus will not contain any untrue
statement of a material fact or omit a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

14



--------------------------------------------------------------------------------



 



               (f) make generally available to the Company’s securityholders an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act no later than 30 days after the end of the 12-month period beginning with
the first day of the Company’s first fiscal quarter commencing after the
effective date of a registration statement, which earnings statement shall cover
said 12-month period, and which requirement will be deemed to be satisfied if
the Company timely files complete and accurate information on Forms 10-Q, 10-K
and 8-K under the Exchange Act and otherwise complies with Rule 158 under the
Securities Act;
               (g) if requested by the managing underwriter or reasonably
requested by any seller, promptly incorporate in, and make all required filings
of, a prospectus supplement or post-effective amendment such information as the
managing underwriter or any seller reasonably requests to be included therein,
including, without limitation, with respect to the Registrable Shares being sold
by such seller, the purchase price being paid therefor by the underwriters and
with respect to any other terms of the underwritten offering of the Registrable
Shares to be sold in such offering, and promptly make all required filings of
such prospectus supplement or post-effective amendment;
               (h) as promptly as practicable after filing with the SEC of any
document which is incorporated by reference into a registration statement (in
the form in which it was incorporated), deliver a copy of each such document to
each seller;
               (i) cooperate with the sellers and the managing underwriter to
facilitate the timely preparation and delivery of certificates (which shall not
bear any restrictive legends unless required under applicable law) representing
securities sold under any registration statement, and enable such securities to
be in such denominations and registered in such names as the managing
underwriter or such sellers may request and keep available and make available to
the Company’s transfer agent prior to the effectiveness of such registration
statement a supply of such certificates;
               (j) promptly make available for inspection by any seller, any
underwriter participating in any disposition pursuant to any registration
statement, and any attorney, accountant or other agent or representative
retained by any such seller or underwriter (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”), as shall be reasonably necessary to
enable them to exercise their due diligence responsibility, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any such Inspector in connection with such registration statement;
provided, that, unless the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in the registration statement or the release
of such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any
information under this subparagraph (j) if (i) the Company believes, after
consultation with counsel for the Company, that to do so would cause the Company
to forfeit an attorney-client privilege that was applicable to such information
or (ii) if either (1) the Company has requested and been granted from the SEC
confidential treatment of such information contained in any filing with the SEC
or documents provided supplementally or otherwise or (2) the Company reasonably
determines in good faith that such Records are confidential and so notifies the
Inspectors in writing unless prior to furnishing any such information with
respect to (1) or (2) such Holder of Registrable Shares

15



--------------------------------------------------------------------------------



 



requesting such information agrees to enter into a confidentiality agreement in
customary form and subject to customary exceptions; and provided, further, that
each Holder of Registrable Shares agrees that it will, upon learning that
disclosure of such Records is sought in a court of competent jurisdiction, use
reasonable efforts to give notice to the Company and allow the Company at its
expense, to undertake appropriate action and to prevent disclosure of the
Records deemed confidential;
               (k) furnish to each seller and underwriter a signed counterpart
of (i) an opinion or opinions of counsel to the Company, and (ii) a comfort
letter or comfort letters from the Company’s independent public accountants,
each in customary form and covering such matters of the type customarily covered
by opinions or comfort letters, as the case may be, as the sellers or managing
underwriter reasonably requests;
               (l) use its commercially reasonable efforts to cause the
Registrable Shares included in any registration statement to be listed on the
AMEX (or such other national securities exchange on which the Common Stock is
then listed) and on each other securities exchange, if any, on which similar
securities issued by the Registrant are then listed;
               (m) provide a CUSIP number for the Registrable Shares included in
any registration statement not later than the effective date of such
registration statement;
               (n) cooperate with each seller and each underwriter participating
in the disposition of such Registrable Shares and their respective counsel in
all reasonable respects in connection with any filings required to be made with
the FINRA;
               (o) during the period when the prospectus is required to be
delivered under the Securities Act, file within the required time periods all
documents required to be filed with the SEC pursuant to Sections 13(a), 13(c),
14 or 15(d) of the Exchange Act;
               (p) notify each seller of Registrable Shares promptly of any
request by the SEC for the amending or supplementing of such registration
statement or prospectus or for additional information, and provide each seller
of the Registrable Shares with copies of all correspondence with or from the
SEC, AMEX (or such other national securities exchange on which the Common Stock
is then listed), the FINRA or any Governmental Authority in connection with the
proposed registration;
               (q) prepare and file with the SEC promptly any amendments or
supplements to such registration statement or prospectus which, in the opinion
of counsel for the Company or the managing underwriter, is required in
connection with the distribution of the Registrable Shares;
               (r) enter into such agreements (including underwriting agreements
in the managing underwriter’s customary form) containing, among other things,
reasonable and customary indemnification provisions and procedures which are no
less favorable than those set forth in Section 2.7 hereof (or such other
provisions and procedures acceptable to the selling Holders) with respect to all
parties to be indemnified pursuant to such section, and take such other actions
as reasonably requested by a majority of the Holders as are customary in
connection with an underwritten registration; and

16



--------------------------------------------------------------------------------



 



               (s) advise each seller of such Registrable Shares, promptly after
it shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the SEC suspending the effectiveness of such registration statement or
the initiation or threatening of any proceeding for such purpose and promptly
use all commercially reasonable efforts to prevent the issuance of any stop
order or to obtain its withdrawal at the earliest possible moment if such stop
order should be issued.
     Section 2.5 Suspension of Dispositions. Each Holder agrees that, upon
receipt of any notice (a “Suspension Notice”) from the Company of the happening
of any event of the kind described in Section 2.4(e)(iii) hereof, such Holder
will forthwith discontinue disposition of Registrable Shares until such Holder’s
receipt of the copies of the supplemented or amended prospectus, or until it is
advised in writing (the “Advice”) by the Company that the use of the prospectus
may be resumed, and has received copies of any additional or supplemental
filings which are incorporated by reference in the prospectus, and, if so
directed by the Company, such Holder will deliver to the Company all copies,
other than permanent file copies then in such Holder’s possession, of the
prospectus covering such Registrable Shares current at the time of receipt of
such notice. In the event the Company shall give any such notice, the time
period regarding the effectiveness of registration statements set forth in
Section 2.1.1(b) hereof shall be extended by the number of days during the
period from and including the date of the giving of the Suspension Notice to and
including the date when each seller of Registrable Shares covered by such
registration statement shall have received the copies of the supplemented or
amended prospectus or the Advice. The Company shall use its commercially
reasonable efforts and take such actions as are reasonably necessary to render
the Advice as promptly as practicable.
     Section 2.6 Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Article 2 (the “Registration Expenses”),
including, without limitation, (i) all registration and filing fees; (ii) all
fees and expenses associated with filings required to be made with FINRA
(including, if applicable, the fees and expenses of any “qualified independent
underwriter” as such term is defined in NASD Conduct Rule 2720, and of its
counsel), as may be required by the rules and regulations of FINRA; (iii) fees
and expenses of compliance with securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the Registrable Shares); (iv) rating agency fees; (v) printing
expenses (including expenses of printing certificates for the Registrable Shares
in a form eligible for deposit with Depository Trust Company and of printing
prospectuses if the printing of prospectuses is requested by a holder of
Registrable Shares); (vi) messenger and delivery expenses; (vii) the Company’s
internal expenses (including without limitation all salaries and expenses of its
officers and employees performing legal or accounting duties); (viii) the fees
and expenses incurred in connection with any listing of the Registrable Shares;
(ix) fees and expenses of counsel for the Company and its independent certified
public accountants (including the expenses of any special audit or “cold
comfort” letters required by or incident to such performance); (x) securities
acts liability insurance (if the Company elects to obtain such insurance);
(xi) the fees and expenses of any special experts retained by the Company in
connection with such registration; (xii) the fees and expenses of other persons
retained by the Company, subject to Section 2.1.2, Section 2.2.1(b) and
Section 2.2.2(c) hereof, will be borne by the Company, whether or not any
registration statement becomes effective; and (xiii) with respect to each Demand
Registration and Piggyback Registration, the reasonable fees and expenses
related to the applicable registration statement that are incurred by one firm
of

17



--------------------------------------------------------------------------------



 



attorneys selected by a majority of Holders of Registrable Shares to be
registered under such registration statement to represent the Holders in
connection with such Demand Registration or Piggyback Registration; provided,
that in no event shall Registration Expenses include any underwriting discounts
or commissions or transfer taxes.
     Section 2.7 Indemnification.
               (a) The Company agrees to indemnify and reimburse, to the fullest
extent permitted by law, each seller of Registrable Shares, and each of its
employees, advisors, agents, representatives, partners, members, officers, and
directors and each Person who controls such seller (within the meaning of the
Securities Act or the Exchange Act) and the employees, advisors, agents,
representatives, partners, members, officers, and directors thereof
(collectively, the “Seller Affiliates”) against any and all losses, claims,
damages, liabilities, and expenses, joint or several (including, without
limitation, attorneys’ fees and disbursements except as limited by
Section 2.7(c) hereof) and any investigation, legal or other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted) (collectively, “Damages”) to which
such Person may become subject under the Securities Act, the Exchange Act or
other federal or state securities laws or regulation, at common law or
otherwise, insofar as such Damages are based upon, arising out of or resulting
from (i) any untrue or alleged untrue statement of a material fact contained in
any registration statement, prospectus, preliminary prospectus or free writing
prospectus prepared or used by the Company or any of its agents or
representatives (“Issuer Free Writing Prospectus”) relating to the offer and
sale of Registrable Shares or any amendment thereof or supplement thereto, or
any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, and (ii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities or blue sky laws in connection with the
registration statement, prospectus, preliminary prospectus or Issuer Free
Writing Prospectus or any amendment or supplement thereto, except insofar as the
same are made in reliance upon and in conformity with information furnished in
writing to the Company by or on behalf of such seller or any Seller Affiliate
specifically for inclusion therein. The Company shall also indemnify
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution customarily indemnified by
issuers in underwritten public offerings, their officers, directors, agents and
employees and each Person who controls such Persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), to the same
extent as provided above with respect to the indemnification of the seller
hereunder. The reimbursements required by this Section 2.7(a) will be made
promptly by periodic payments during the course of the investigation or defense,
as and when bills are received or expenses incurred.
               (b) In connection with any registration statement in which a
seller of Registrable Shares is participating, each such seller will furnish to
the Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the fullest extent permitted by law, each such seller will
indemnify and reimburse the Company and its directors and officers and each
Person who controls the Company (within the meaning of the Securities Act or the
Exchange Act) against any and all Damages, based upon, arising out of or
resulting from any untrue statement or alleged untrue statement of a material
fact contained in the registration statement, prospectus,

18



--------------------------------------------------------------------------------



 



any preliminary prospectus or any free writing prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or alleged
untrue statement or omission or alleged omission was made in reliance upon and
in conformity with any information or affidavit so furnished in writing by such
seller or any of its Seller Affiliates specifically for inclusion therein;
provided, that the obligation to indemnify will be several, not joint and
several, among such sellers of Registrable Shares, and the liability of each
such seller of Registrable Shares will be in proportion to, and provided further
that such liability will be limited to, the net amount received by such seller
from the sale of Registrable Shares pursuant to such registration statement;
provided, however, that such seller of Registrable Shares shall not be liable in
any such case to the extent that prior to the first sale of securities under any
such registration statement or prospectus, or first use of any free writing
prospectus, or amendment thereof or supplement thereto, such seller has
furnished in writing to the Company information expressly for use in such
registration statement, prospectus or free writing prospectus or any amendment
thereof or supplement thereto which corrected or made not misleading information
previously furnished to the Company. Each seller shall indemnify the
underwriters under terms customary to such underwritten offerings as reasonably
requested by such underwriters. The Company and each seller shall be entitled to
receive indemnities from underwriters, selling brokers, dealer managers and
similar securities industry professionals participating in the distribution, to
the same extent as customarily furnished by such Persons in similar
circumstances.
               (c) Any Person entitled to indemnification hereunder will
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
such notice shall not limit the rights of such Person except to the extent that
the indemnifying party is materially prejudiced thereby) and (ii) unless such
indemnified party has been advised by counsel that a conflict of interest
between such indemnified and indemnifying parties may exist with respect to such
claim, permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided, however,
that any person entitled to indemnification hereunder shall have the right to
employ separate counsel and to participate in the defense of such claim, but the
fees and expenses of such counsel shall be at the expense of such person unless
(A) the indemnifying party has agreed to pay such fees or expenses, (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person, (C) the named parties to
any such action or proceeding (including any impleaded parties) include both
such indemnified party and the indemnifying party, and such indemnified party
shall have been advised by counsel in writing that there is a conflict of
interest on the part of counsel employed by the indemnifying party to represent
such indemnified party or (D) the indemnified party’s counsel shall have advised
the indemnified party that there are defenses available to the indemnified party
that are different from or in addition to those available to the indemnifying
party and that the indemnifying party is not able to assert on behalf of or in
the name of the indemnified party (in which case of either (C) or (D), if such
indemnified party notifies the indemnifying party in writing that it elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such action
or proceeding on behalf of such indemnified party but shall have the right to
participate through its own counsel). If such defense is not assumed by the
indemnifying party as permitted hereunder, the indemnifying party will not be
subject to any liability for any

19



--------------------------------------------------------------------------------



 



settlement made by the indemnified party without its consent (but such consent
will not be unreasonably withheld). If such defense is assumed by the
indemnifying party pursuant to the provisions hereof, such indemnifying party
shall not settle or otherwise compromise the applicable claim without the prior
written consent of the indemnified party (such consent not to be unreasonably
withheld), unless the settlement involves only the payment of money by the
indemnifying party, provides for a full and unconditional release of the
indemnified party and does not include a statement as to, or any admission of,
fault, culpability or a failure to act by, or on behalf of, the indemnified
party. An indemnifying party who is not entitled to, or elects not to, assume
the defense of a claim will not be obligated to pay the fees and expenses of
more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim, unless any indemnified party shall have been advised
by counsel in writing that a conflict of interest exists between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the
reasonable fees and disbursements of such additional counsel or counsels.
               (d) Each party hereto agrees that, if for any reason the
indemnification provisions contemplated by Section 2.7(a) or Section 2.7(b)
hereof are unavailable to or insufficient to hold harmless an indemnified party
in respect of any losses, claims, damages, liabilities, or expenses (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, liabilities, or expenses (or actions in respect thereof)
(i) in such proportion as is appropriate to reflect the relative fault of the
indemnifying party and the indemnified party in connection with the actions
which resulted in the losses, claims, damages, liabilities or expenses or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect the relative
benefits of the indemnified party and indemnifying party from the offering of
the securities covered by such registration statement as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or indemnified party, and the parties, relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.7(d) were determined by pro
rata allocation (even if the Holders or any underwriters or all of them were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 2.7(d). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages, liabilities, or expenses (or actions in respect
thereof) referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or, except as provided in Section 2.7(c) hereof, defending any
such action or claim. Notwithstanding the provisions of this Section 2.7(d), no
Holder shall be required to contribute an amount greater than the dollar amount
by which the proceeds received by such Holder with respect to the sale of any
Registrable Shares exceeds the amount of damages which such Holder has otherwise
been required to pay by reason of such statement or omission. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The

20



--------------------------------------------------------------------------------



 



Holders’ obligations in this Section 2.7(d) to contribute shall be several in
proportion to the amount of Registrable Shares registered by them and not joint.
     If sufficient indemnification is available under this Section 2.7, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Section 2.7(a) hereof and Section 2.8(b) without regard to the
relative fault of said indemnifying party or indemnified party or any other
equitable consideration provided for in this Section 2.7(d).
               (e) The indemnification and contribution provided for under this
Agreement will remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director, or
controlling Person of such indemnified party and will survive the transfer of
securities.
     Section 2.8 Deferral of Filing. The Company may defer the filing (but not
the preparation) of a registration statement required by Section 2.1 hereof
until a date not later than 90 days after the Required Filing Date (or, if
longer, 90 days after the effective date of the registration statement
contemplated by clause (ii) below) if (a) at the time the Company receives the
Demand Request, the Company or any of its Subsidiaries are engaged in
confidential negotiations or other confidential business activities, disclosure
of which would be required in such registration statement (but would not be
required if such registration statement were not filed), and the Board
determines in good faith that such disclosure would be materially detrimental to
the Company and its stockholders or would have a material adverse effect on any
such confidential negotiations or other confidential business activities, or
(b) prior to receiving the Demand Request, the Board had determined to effect a
registered underwritten public offering of the Company’s securities for the
Company’s account and the Company had taken substantial steps (including, but
not limited to, selecting a managing underwriter for such offering) and is
proceeding with reasonable diligence to effect such offering. A deferral of the
filing of a registration statement pursuant to this Section 2.8 shall be lifted,
and the requested registration statement shall be filed forthwith, if, in the
case of a deferral pursuant to clause (a) of the preceding sentence, the
negotiations or other activities are disclosed by the Company or terminated, or,
in the case of a deferral pursuant to clause (b) of the preceding sentence, the
proposed registration for the Company’s account is abandoned. In order to defer
the filing of a registration statement pursuant to this Section 2.8, the Company
shall promptly (but in any event within 10 days), upon determining to seek such
deferral, deliver to each Requesting Holder, as applicable, a certificate signed
by an executive officer of the Company stating that the Board has determined in
good faith that the Company is deferring such filing pursuant to this Section
2.8 and, subject to applicable confidentiality agreements, a general statement
of the reason for such deferral and an approximation of the anticipated delay.
Within 20 days after receiving such certificate, the Holders of a majority of
the Registrable Shares held by the Requesting Holders, as applicable, and for
which registration was previously requested may withdraw such Demand Request by
giving notice to the Company; if withdrawn, the Demand Request shall be deemed
not to have been made for all purposes of this Agreement. The Company may defer
the filing of a particular registration statement pursuant to this Section 2.8
only once in any twelve-month period. The Company may defer a Shelf Takedown on
the same terms as it may defer the filing of a registration statement under this
Section 2.8, provided the 90 day deferral period shall be measured from the date
the Company receives the Demand Request. If the Company declines to file any
registration statement pursuant to this Section 2.8(a), it shall not file any
registration

21



--------------------------------------------------------------------------------



 



statement (other than, in the case of clause (b) above, an Excluded Registration
or such registration or offering giving rise to such right under clause (b))
without the prior written approval of the Demand Holders, which approval may be
withheld at the Demand Holders’ sole discretion, unless and until it files a
registration statement including Registrable Shares under Section 2.1 hereof.
     Section 2.9 Rule 144 and Rule 144A. At all times during which the Company
is subject to the periodic reporting requirements of the Exchange Act, the
Company covenants that it will use reasonable best efforts to file, on a timely
basis, the reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder, and it
will take such further action as any Holder may reasonably request (including,
without limitation, compliance with the current public information requirements
of Rule 144(c) and Rule 144A under the Securities Act), all to the extent
required from time to time to enable the Holders to sell Registrable Shares
without registration under the Securities Act within the limitation of the
conditions provided by (a) Rule 144 under the Securities Act, as such Rule may
be amended from time to time, (b) Rule 144A under the Securities Act, as such
Rule may be amended from time to time, or (c) any similar rule or regulation
hereafter adopted by the SEC. Upon the request of a Holder, the Company will
provide reasonable and customary assistance to facilitate such Holder’s sale of
Registrable Shares in block trades or other similar transactions.
Notwithstanding the foregoing, nothing in this Section 2.9 shall be deemed to
require the Company to register any of its securities pursuant to the Exchange
Act.
     Section 2.10 Limits Regarding Options. Notwithstanding anything in this
Agreement to the contrary, (i) no Holder may request inclusion of any Option
Shares in any Shelf Takedown, any Demand Registration pursuant to 2.1.1(a)(i) or
any Piggyback Registration that is to be in the form of an underwritten offering
unless the Options held by such Holder are exercisable for the number of
Registrable Option Shares for which inclusion is requested at the time the
request for inclusion is delivered to the Company, (ii) if any Holder requests
to have any Option Shares included in an offering (subject to clause (i) above),
the Options held by such Holder must be exercised by such Holder for the number
of Option Shares requested to be included in such offering no later than the
date of the pricing of such offering, unless otherwise agreed to by the
underwriters in an underwritten offering, and (iii) Option Shares requested to
be included in a registration or an offering by a Holder shall not be taken into
account for purposes of determining whether the Registrable Amount, if
applicable, requirement has been met with respect to such registration or
offering except to the extent the Options held by such Holder are exercisable
for such number of Option Shares at the time of such determination.
ARTICLE 3
TERMINATION
     The provisions of this Agreement, unless earlier terminated pursuant to
their terms, shall terminate on the tenth anniversary of the date of this
Agreement.

22



--------------------------------------------------------------------------------



 



ARTICLE 4
MISCELLANEOUS
     Section 4.1 Notices. Any notices or other communications required or
permitted hereunder shall be in writing, and shall be sufficiently given if made
by hand delivery, by telex, by telecopier or registered or certified mail,
postage prepaid, return receipt requested, addressed as follows (or at such
other address as may be substituted by notice given as herein provided):
     If to the Company:
Crusader Energy Group Inc.
4747 Gaillardia Parkway
Oklahoma City, Oklahoma 73142
Attention: David D. Le Norman
Telephone No.: (405) 285-7555
Facsimile No.: (405) 285-7522
     If to any Holder, at its address and the address of its representative, if
any, listed on the signature pages hereof.
     Any notice or communication hereunder shall be deemed to have been given or
made as of the date so delivered if personally delivered; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and five calendar days
after mailing if sent by registered or certified mail (except that a notice of
change of address shall not be deemed to have been given until actually received
by the addressee).
     Failure to mail a notice or communication to a Holder or any defect in it
shall not affect its sufficiency with respect to other Holders. If a notice or
communication is given in the manner provided above, it is duly given, whether
or not the addressee receives it.
     Section 4.2 Third Party Registration Rights. The Company is not a party, or
otherwise subject, to any agreement granting registration rights to any other
Person with respect to the securities of the Company, except for the
Registration Rights Agreement, dated November 12, 2007, by and among the Company
(as successor to Westside Energy Corporation) and the purchasers named therein
(the “Existing Registration Rights Agreement”). The Company will not on or after
the date of this Agreement enter into any agreement granting (a) demand
registration rights to any other Person or (b) piggy-back registration rights to
any other Person, in each case with respect to the securities of the Company
that are not junior or subordinate to the rights granted to the Holders of
Registrable Shares under Section 2.1 and Section 2.2 hereof, without the written
consent of the Holders of a majority of the Registrable Shares. Any agreement
entered into pursuant to such consent and the Existing Registration Rights
Agreement shall not be amended without a further written consent of the Holders
of a majority of the Registrable Shares. The rights of the Holders under the
Agreement shall be subject to rights of the holders of Common Stock under the
Existing Registration Rights Agreement and, to the extent such rights conflict
with any rights of Holders under this Agreement, the provisions of the Existing
Registration Rights Agreement shall control. No Holder shall have any rights
under this

23



--------------------------------------------------------------------------------



 



Agreement with respect to Registrable Shares at any time that such Registrable
Shares are included in a registration statement effective under the Securities
Act filed pursuant to the Existing Registration Rights Agreement.
     Section 4.3 Governing Law; Venue; Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. Each party hereby agrees that
any action arising out of or relating to this Agreement (including, but not
limited to, any action concerning the violation or threatened violation of this
Agreement) may be instituted in a federal or state court sitting in Dallas
County, Texas. Each party hereby waives any objection that it may now or
hereafter have to the laying of venue of any such action, and irrevocably
submits to the non-exclusive jurisdiction of any such court in any such action
and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any court that any such lawsuit, claim or other proceeding
brought in any such court has been brought in any inconvenient forum. In
addition, each party consents to process being served in any such lawsuit,
action or proceeding by mailing, certified mail, return receipt requested, a
copy thereof to such party at the address in effect for notices hereunder, and
agrees that such services shall constitute good and sufficient service of
process and notice thereof. Nothing in this Section 4.4 shall affect or limit
any right to serve process in any other manner permitted by law.
     Section 4.4 WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RESPECTIVE
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
     Section 4.5 Successors and Assigns. Provisions of this Agreement that are
for the Holders’ benefit as the holders of any Registrable Shares are also for
the benefit of, and enforceable by, all subsequent holders of Registrable Shares
to whom rights under this Agreement are expressly assigned by a transferring
Holder and who shall become a party to, or otherwise agree to be bound by, the
terms of this Agreement by execution and delivery to the Company of an addendum
to this Agreement in form and substance reasonably acceptable to the Company.
Subject to the preceding sentence, this Agreement shall be binding upon the
Company, each Holder, and their respective successors and permitted assigns.
     Section 4.6 Duplicate Originals. All parties may sign any number of copies
of this Agreement. Each signed copy shall be an original, but all of them
together shall represent the same agreement.
     Section 4.7 Severability. Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction is, as to such
jurisdiction, ineffective to the

24



--------------------------------------------------------------------------------



 



extent of any such prohibition, unenforceability or nonauthorization without
invalidating the remaining provisions hereof, or affecting the validity,
enforceability or legality of such provision in any other jurisdiction, unless
the ineffectiveness of such provision would result in such a material change as
to cause completion of the transactions contemplated hereby to be unreasonable.
Upon a determination that any provision of this Agreement is prohibited,
unenforceable or not authorized, the parties hereto agree to negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible, in a mutually acceptable manner, in order
that the transactions contemplated hereby are consummated as originally
contemplated to the fullest extent possible.
     Section 4.8 Specific Performance. The Company and the Holder or Holders
recognize that if the Company refuses to perform under the provisions of this
Agreement, monetary damages alone will not be adequate to compensate the Holder
or Holders for its or their injury. The Holder or Holders shall therefore be
entitled, in addition to any other remedies that may be available, to obtain
specific performance of the terms of this Agreement and to seek appropriate
remedies in furtherance thereof, including without limitation injunctions,
without the necessity of posing bond or proving actual damages.
     Section 4.9 No Waivers; Amendments.
          4.9.1 No failure or delay on the part of the Company or any Holder in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the Company or
any Holder at law or in equity or otherwise.
          4.9.2 Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is with the written consent of the Company and
the Stockholders holding a majority of the Registrable Shares. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
party to the Agreement, regardless of whether such party has signed such
amendment or waiver, each then current and future holder of all such Registrable
Shares, and the Company.
     Section 4.10 No Affiliate Liability. The partners, members, officers,
directors, stockholders and Affiliates of a Holder, the Company or their
respective Affiliates who is not a party to this Agreement shall not have any
personal liability or obligation to any Person arising under this Agreement in
such capacities.
     Section 4.11 Recapitalization, Exchanges Etc., Affecting Securities. The
provisions of this Agreement shall apply, to the full extent set forth herein
with respect to the Registrable Shares and to any and all shares of the capital
stock of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of assets or otherwise, including shares issued by a
parent company in connection with a triangular merger) which may be issued in
respect of, in exchange for, or in substitution of Registrable Shares,
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, reclassifications and the like occurring after the date hereof.

25



--------------------------------------------------------------------------------



 



     Section 4.12 Further Assurances. Each party shall cooperate and shall take
such further action and shall execute and deliver such further documents as may
be reasonably requested by any other party in order to carry out the provisions
and purposes of this Agreement.
     Section 4.13 Entire Agreement. This Agreement (including all schedules and
exhibits hereto) contains the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters.
     Section 4.14 Termination. The rights and obligations of the Company and all
other Persons under Sections 2.1, 2.2, 2.3, 2.4 and 2.5 shall terminate upon the
earlier of (a) such time as there shall be no Holders or (b) the tenth
anniversary of the date of this Agreement.
[Remainder of Page Intentionally Left Blank]

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, all as of the date first written above.

                  CRUSADER ENERGY GROUP INC.    
 
           
 
  By:   /s/ Douglas G. Manner    
 
           
 
  Name:   Douglas G. Manner    
 
  Title:   Chief Executive Officer    

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



              STOCKHOLDERS:       ADDRESS:
 
            KNIGHT ENERGY GROUP I HOLDING       4747 Gaillardia Parkway CO., LLC
      Oklahoma City, Oklahoma 73142
 
          Attn: David D. Le Norman
By:
  Crusader Energy Group Holding Co.,       Telephone No: (405) 285-7555
 
  LLC, its Manager       Facsimile No: (405) 285-7522
 
           
By:
  /s/ David D. Le Norman
 
David D. Le Norman, Manager        
 
            KNIGHT ENERGY GROUP II HOLDING       4747 Gaillardia Parkway
COMPANY, LLC       Oklahoma City, Oklahoma 73142
 
          Attn: David D. Le Norman
By:
  Knight Energy Management Holding       Telephone No: (405) 285-7555
 
  Company, LLC, its Manager       Facsimile No: (405) 285-7522
 
           
By:
  /s/ David D. Le Norman
 
David D. Le Norman, Manager        
 
           
By:
  /s/ Robert J. Raymond
 
Robert J. Raymond, Manager        
 
            HAWK ENERGY FUND I HOLDING       4747 Gaillardia Parkway COMPANY,
LLC       Oklahoma City, Oklahoma 73142
 
          Attn: David D. Le Norman
By:
  Hawk Holdings, LLC, its Manager       Telephone No: (405) 285-7555
 
          Facsimile No: (405) 285-7522
By:
  /s/ David D. Le Norman
 
David D. Le Norman, Manager        
 
            RCH ENERGY OPPORTUNITY FUND I, L.P.       4747 Gaillardia Parkway  
      Oklahoma City, Oklahoma 73142
By:
  RCH Energy Opportunity Fund I, GP,       Attn: David D. Le Norman
 
  L.P., its general partner       Telephone No: (405) 285-7555
By:
  RR Advisors, LLC, its general partner       Facsimile No: (405) 285-7522
 
           
By:
  /s/ Robert J. Raymond
 
Robert J. Raymond, Sole Member        

[Signature Page to Registration Rights Agreement]

 